Citation Nr: 0625850	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-23 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from April 1982 to May 
1999, with one year and nine months of prior active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied a disability rating in 
excess of 10 percent for the veteran's service-connected 
tinnitus.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for tinnitus in each 
ear.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.87, Diagnostic Code 6260 (2002 & 2005); Smith v. 
Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the veteran was diagnosed with tinnitus 
as a result of acoustic trauma in service.  Tinnitus is "a 
noise in the ear, such as ringing, buzzing, roaring, or 
clicking."  See Dorland's Illustrated Medical Dictionary 1714 
(28th ed. 1994).
A July 2001 rating decision therefore granted service 
connection and assigned a 10 percent disability rating for 
bilateral tinnitus.  

In March 2003, the veteran filed a claim in which he 
requested separate 10 percent disability ratings for tinnitus 
in each ear.  However, because the Schedule for Rating 
Disabilities limits a veteran to a single 10 disability 
rating for tinnitus, whether it is unilateral or bilateral, 
there is no legal basis to award separate 10 percent ratings 
for tinnitus in each ear.  

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic 
Code 6260, which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that, 
under pre-June 2003 regulations, no more than a single 10 
percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required that VA assign dual 10-percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  Citing Supreme Court precedent, 
the Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a disability rating in excess of a single 10 
percent for tinnitus.  Therefore, the veteran's claim for 
separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Since the veteran's claim is being denied as a matter of law, 
the duty-to-assist and duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 do not apply to this 
appeal.  See Manning v. Principi, 16 Vet. App. 534 (2002) 
(VCAA has no effect on appeal limited to interpretation of 
law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  Accordingly, the appeal is 
denied.




ORDER

A disability rating in excess of 10 percent for bilateral 
tinnitus is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


